Citation Nr: 0511666	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  95-40 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The appellant had active military service from June 1980 to 
March 1981.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a November 1994 rating decision 
in which the RO, inter alia, denied the appellant's claim for 
service connection for PTSD.  The appellant timely appealed 
the decision to the Board.  

In February 1996, the appellant testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  

In a May 1998 decision, the Board denied the appellant's 
claim for service connection for PTSD.  The appellant 
appealed the Board's decision to the United States Court of 
Veterans Claims (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court).  In October 
1998, counsel for VA's Secretary and the appellant filed a 
joint motion with the Court to vacate and remand the May 1998 
Board decision.  By Order dated in January 1999, the Court 
granted the motion, vacating the Board's decision as to the 
denial of service connection for PTSD, and remanding the 
matter to the Board for further proceedings consistent with 
the joint motion.  

In August 1999, the Board remanded the appellant's claim to 
the RO for further action.  After accomplishing the actions 
requested, the RO again denied the appellant's claim (as 
reflected in the August 2001 Supplemental SOC (SSOC)), and 
returned the appellant's claim to the Board.  

In a March 2002 decision, the Board again denied the 
appellant's claim for service connection for PTSD.  The 
appellant appealed the Board's decision to the Court.  In 
August 2003, counsel for VA's Secretary and the appellant 
filed a joint motion with the Court to vacate and remand the 
March 2002 Board decision.  By Order dated later in August 
2003, the Court granted the motion, vacating the Board 
decision as to the denial of service connection for PTSD, and 
remanding that matter to the Board for further action 
consistent with the joint motion.  

In February 2004, the undersigned Veterans Law Judge granted 
the appellant's motion to advance his appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004).  

In a March 2004 decision, the Board again denied the 
appellant's claim for service connection for PTSD.  The 
appellant appealed the Board's decision to the Court.  In 
February 2005, counsel for VA's Secretary and the appellant 
filed a joint motion with the Court to vacate and remand the 
March 2002 Board decision.  By Order dated later in February 
2005, the Court granted the motion, vacating the Board 
decision as to the denial of service connection for PTSD, and 
remanding that matter to the Board for further action 
consistent with the joint motion.  

Thereafter, in March 2005, the Board contacted the 
appellant's attorney by letter, and invited him to submit 
additional evidence or argument in support of the appellant's 
claim.  Later in March 2005, the attorney submitted 
additional argument directly to the Board.  

For the reason expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

Unfortunately, further RO action on the claim on appeal is 
warranted even though such action, regrettably, will further 
delay an appellate decision on the claim.  

In the February 2005 Joint Motion for Remand, counsel for 
VA's Secretary and the appellant agreed that the Board had 
failed in its March 2004 decision to comply with the Court's 
August 2003 order that the appellant be apprised of the 
amendment to 38 C.F.R. § 3.304(f), codified at 38 C.F.R. 
§ 3.304(f)(3) (2004), which governs the development of claims 
for PTSD based upon personal assault.  Specifically, in its 
March 2004 decision, the Board found that an October 15, 
1999, PTSD letter provided the necessary notice that would 
otherwise be provided through 38 C.F.R. § 3.304(f)(3).  
However, counsel for both parties agreed that the October 15, 
1999, PTSD letter accepted by the Board was insufficient, as 
the letter, inter alia, did not afford the appellant the same 
impact level of notice that the appellant was due per 
38 C.F.R. § 3.304(f)(3).  

Therefore, to ensure full compliance with the August 2003 
Court order, the Board has no alternative but to remand this 
matter to the RO so that it may provide the appellant with 
notice of 38 C.F.R. § 3.304(f)(3).  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (A remand by the Court or Board 
confers on the veteran or other claimant as a matter of law, 
the right to compliance with the remand orders).  

The Board also points out that, in conjunction with any 
notice of 38 C.F.R. § 3.304(f)(3) and its provisions covering 
alternative sources of evidence that would support a claim 
for PTSD based on personal assault, the RO should also give 
the appellant another opportunity to present information 
and/or evidence pertinent to his claim on appeal.  The RO's 
notice letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should also request that the 
appellant provide all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the veteran to undergo 
further examination or obtaining a medical opinion pursuant 
to the provisions of 38 C.F.R. § 3.304(f)(3), if appropriate) 
prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his attorney a letter which provides 
specific notice of the provisions of 
38 C.F.R. § 3.304(f)(3) (2004).  The 
letter should also request that the 
appellant provide sufficient information, 
and if necessary, signed authorization to 
enable the RO to obtain any additional 
evidence not currently of record that 
pertains to the appellant's claim on 
appeal.  The RO should also invite the 
appellant to submit all pertinent 
evidence in his possession with respect 
to the claim, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the appellant responds, the RO 
should assist the appellant in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo further examination, if 
appropriate), the RO should readjudicate 
the veteran's claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority, 
to specifically include 38 C.F.R. 
§ 3.304(f)(3) (2004), the relevant 
regulation for evaluating the.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his attorney an 
appropriate SSOC that includes citation 
to and discussion of 38 C.F.R. 
§ 3.304(f)(3) (2004) and all additional 
legal authority considered, as well as 
clear reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




